This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 LPP MORTGAGE LTD.,

 3          Plaintiff-Appellee,

 4 v.                                                                                    NO. 32,213

 5 ELCAR LIMITED PARTNERSHIP
 6 and ELMER N. GARCIA,

 7          Defendants-Appellants.


 8 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 9 John M. Paternoster, District Judge

10 Thuma & Walker, P.C.
11 Stephanie L. Schaeffer
12 Albuquerque, NM

13 for Appellee

14 The Herrera Firm, P.C.
15 Samuel M. Herrera
16 Taos, NM

17 for Appellants


18                                 MEMORANDUM OPINION
1 CASTILLO, Judge.

2       Summary affirmance was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary affirmance has been filed,

4 and the time for doing so has expired.

5       Affirmed.

6       IT IS SO ORDERED.



7                                          ___________________________________
8                                          CELIA FOY CASTILLO, Chief Judge

9 WE CONCUR:




10 __________________________________
11 MICHAEL E. VIGIL, Judge




12 __________________________________
13 J. MILES HANISEE, Judge




                                             2